TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00647-CR


Gary Beauchamp, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT

NO. 01-532-K277, HONORABLE MICHAEL JERGINS, JUDGE PRESIDING






Appellant Gary Beauchamp pleaded guilty to aggravated assault.  Without
adjudicating guilt, the district court placed appellant on four years' deferred adjudication, as called
for in a plea bargain agreement.

As part of his plea bargain, appellant promised not to appeal.  This promise is binding
when, as here, the court follows the agreed punishment recommendation.  Blanco v. State, 18 S.W.3d
218, 220 (Tex. Crim. App. 2000).  Furthermore, appellant's notice of appeal does not comply with
Texas Rule of Appellate Procedure 25.2(b)(3) and thus does not invoke this Court's jurisdiction. 
Whitt v. State, 45 S.W.3d 274, 275 (Tex. App.--Austin 2001, no pet.); see Cooper v. State, 45
S.W.3d 77, 79 (Tex. Crim. App. 2001) (rule 25.2(b) limits every appeal in a plea bargain, felony
case). 

The State's motion to dismiss is granted and the appeal is dismissed for want of
jurisdiction.


				__________________________________________
				Lee Yeakel, Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Dismissed for Want of Jurisdiction
Filed:   November 21, 2002
Do Not Publish